USCA4 Appeal: 19-4692    Doc: 1          Filed: 09/19/2019   Pg: 1 of 1


                                                                 FILED: September 19, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 19-4692
                                          (7:17-cr-00015-H-1)
                                         ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        DAVIN LAMONT SMITH

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                          United States District Court for the
                                                   Eastern District of North Carolina at
                                                   Wilmington
        Originating Case Number                    7:17-cr-00015-H-1
        Date notice of appeal filed in             09/18/2019
        originating court:
        Appellant(s)                               Davin Lamont Smith

        Appellate Case Number                      19-4692
        Case Manager                               Jennifer Rice
                                                   804-916-2704




                 Case 7:17-cr-00015-H Document 140 Filed 09/19/19 Page 1 of 1
